COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-355-CV
 
  
BILLY 
COBB AND ERNIE'S                                                    APPELLANTS
PLUMBING 
SERVICE, INC.
  
V.
  
MONDRICK 
THOMAS AND                                                      APPELLEES
THERON 
HOBBS, AS NEXT FRIEND
OF 
SHANTAVIA AND SHANAVIA HOBBS
 
------------
FROM 
THE 67TH DISTRICT COURT OF TARRANT COUNTY
------------
MEMORANDUM OPINION1 AND JUDGMENT
----------
         We 
have considered the parties’ “Agreement Pursuant To Compromise And 
Settlement Of All Claims.” It is the court's opinion that the request should 
be granted; therefore, we vacate the trial court’s judgment of July 28, 2003, 
and dismiss Appellees’ claims and causes of action with prejudice. See Tex. R. App. P. 42.1(a)(2), 
43.2(e).
        Appellants 
shall pay all costs of this appeal, for which let execution issue.
 
  
                                                                  PER 
CURIAM
 
  
PANEL 
D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: 
April 8, 2004

 
NOTES
1.  
See Tex. R. App. P. 
47.4.